UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 o TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-171046 MEGA WORLD FOOD HOLDING COMPANY ((Exact name of registrant as specified in its charter) Nevada 27-4715504 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandard Industrial Classification CodeNumber) IRSI.D. Room C1D, 6/F, Wing Hing Industrial Building, 14 Hing Yip Street Kwun Tong, Kowloon Hong Kong (Address of principal executive offices) (Zip Code) Issuer’s telephone number:852-21101865 N/A (Former name, former address and former three months, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of August 20, 2012 there were 25,000,000 shares issued and outstanding of the registrant’s common stock. Explanatory Note The sole purpose of this Amendment No. 1 to Mega World Food Holding CompanyQuarterly Report on Form 10-Q for the quarterly period ended June 30, 2012 is to mark correctly the shell company disclosure box on the cover sheet ofForm 10-Q for the quarterly period ended June 30, 2012, which we filed on August 20, 2012. The Company is not a shell company. 2 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEGA WORLD FOOD HOLDING COMPANY, a Nevada corporation Title Name Date Signature Principal Executive Officer Lingling Wang October 11, 2012 /s/ Lingling Wang In accordance with the Exchange Act, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. SIGNATURE NAME TITLE DATE /s/ Lingling Wang Lingling Wang Principal Executive Officer and Director October 11, 2012 /s/ Ke Wu Ke Wu Principal Financial Officer and Principal Accounting Officer October 11, 2012 3
